Quinn, Chief Judge
(dissenting):
The arrangements the accused purportedly made with his creditors for repayment do not support the present claim of improvidence in entering the plea of guilty. According to accused’s own statement, those arrangements could very well have been made after the accused' had been served with charges. See United States v Clay, 11 USCMA 422, 29 CMR 238. Repentance after the commission of the offense, does not absolve the accused from liability for his wrong. See United States v Swanson, 9 USCMA 711, 26 CMR 491. It is also significant that the implication that the accused’s purchases after his return from unauthorized absence were for necessary clothing and for “keeping up . . . [his] seabag” is sharply rebutted by the facts set out in two specifications of the charge. One specification alleges the accused spent $57.00 for a ring. The other specification shows that he purchased other articles for $96.86. These articles were not described, but judging from the name of the shop in which they were bought, it would appear they were not items of clothing.
Several other circumstances strongly support the plea. First, the accused suggests he got “pretty deep in the hole” while stationed in Norfolk. But two of the charges against him are for purchases made in San Diego, months after he realized he was very deeply in debt; and neither of these were, as pointed out above, for necessaries. Incurring obligations for what are apparently luxuries, when already substantially in debt, supports, in my opinion, an inference of dishonor, especially in view of the accused’s admission that “letters of indebtedness” regarding his Norfolk purchases had “[come] to the ship,” and he was informed of them before he made the purchases. The accused has presented nothing on this appeal to dispel the inference. Secondly, in referring to his unsuccessful effort during one of his unauthorized absences to obtain gainful civilian employment in order to give his creditors at least “a little bit of money,” the accused implies that he had a genuine desire to meet his financial obligations. However, the continuation of his reckless buying habits in San Diego and his apparent frequent and unrepaid loans from shipmates constitute strong evidence of de*497liberate disregard of the debts he incurred while in Norfolk.
Reduced to its essentials, the accused’s statement shows there were some circumstances which he might have used to contest the Government’s evidence of guilt. However, the existence of incidental evidence of exculpation does not vitiate the accused’s plea of guilty. As we observed in United States v Hinton, “we cannot disregard the probability that the accused and his counsel weighed the evidence and determined that it was inadequate for an effective legal defense or to negate the existence of a specific intent. As a result, they could well have decided to disregard the evidence in favor of the possible advantage of a guilty plea.” 8 USCMA 39, 41, 23 CMR 263; accord United States v Wilson, 9 USCMA 60, 25 CMR 322. There is nothing in the accused’s statement to justify setting aside his plea of guilty. I would, therefore, affirm the decision of the board of review.